DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4 are objected to because of the following informalities:  
In reference to claim 1, in lines 6 and 8, it is suggested to amend “each of the wall portions” to “each wall portion of the plurality of wall portions”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 2, it is suggested to amend (1) “the opposite” to “an opposite” in line 3; (2) “each of the wall portions” to “each wall portion of the plurality of wall portions” in line 4, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 3, in lines 4-5, it is suggested to amend “each of the wall portions” to “each wall portion of the plurality of wall portions”, in order to ensure consistency in the claim language.  Appropriate correction is required.
In reference to claim 4, in lines 3 and 5, it is suggested to amend “each of the wall portions” to “each wall portion of the plurality of wall portions”, in order to ensure consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jo et al. (US 2019/0195572) (Jo).
In reference to claim 1, Jo discloses a tube 120 partitioned into a plurality of holes 122 disposed in parallel with each other in a width direction of the tube 120 by a plurality of internal walls 121 extending in a height direction of the tube 120 ([0011]) (corresponding to an object, comprising: a first base portion; a plurality of wall portions provided upright on the first base portion so as to be aligned in a wall thickness direction). The tube is formed of an aluminum material ([0028]) (corresponding to a first base portion made of metal).
FIG. 4A, provided below, discloses the tube 120 includes an outer wall (i.e., first base portion) and a plurality of internal walls 121 having a thickness w less than a thickness t or t0 of the outer wall (corresponding to a plurality of wall portions each having a thickness thinner than the first base portion). FIG. 4A further shows a first end of each internal wall 121 connected to the outer wall via a connection portion having a width greater than the thickness w of the internal wall (corresponding to a first end portion of each of the wall portions being connected to the first base portion via a first connection portion having a width greater than the thickness of each of the wall portions in the wall thickness direction).
Although Jo does not explicitly teach the tube is additively manufactured as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  

    PNG
    media_image1.png
    541
    1038
    media_image1.png
    Greyscale
Therefore, absent evidence of criticality regarding the presently claimed process and given that Jo meets the requirements of the claimed product, Jo clearly meets the requirements of the present claim.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Take (US 2006/0151160).
In reference to claim 1, Take discloses a heat exchanging tube ([0012]) (corresponding to an object). The tube is aluminum and includes an external peripheral wall 63 and partitioning walls 63 integrally formed in the inner side of the external peripheral wall 63 ([0019]; [0021]; FIG. 4) (corresponding to a first base portion made of a metal; and a plurality of wall portions provided upright on the first base portion so as to be aligned in a wall thickness direction).
Take further teaches a thickness of the partitioning wall partitioning adjacent refrigerant passages in the tube body is 50 to 80 µm and a thickness of the external peripheral wall in the tube body is 80 to 250 µm ([0035]-[0038]). In each of the working examples the thickness of the external peripheral wall is greater than the thickness of the partitioning walls ([0067]) (corresponding to a plurality of wall portion each having a thickness thinner than the first base portion).
FIG. 4, provided below, discloses a first end portion of each of the partitioning walls is connected to the external peripheral wall via a connection portion having a thickness greater than the thickness of the partitioning wall (corresponding to a first end portion of each of the wall portions being connected to the first base portion via a first connection portion having a width greater than the thickness of each of the wall portions in the wall thickness direction).
Although Take does not explicitly teach the tube is additively manufactured as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  

    PNG
    media_image2.png
    515
    1128
    media_image2.png
    Greyscale
Therefore, absent evidence of criticality regarding the presently claimed process and given that Take meets the requirements of the claimed product, Take clearly meets the requirements of the present claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jo as applied to claim 1 above, and further in view of Nakamura et al. (US 2018/0164052) (Nakamura).
In reference to claims 2 and 5, Jo teaches the limitations of claim 1, as discussed above. Jo further discloses in FIG. 4A, provided below, the tube has a first base portion and a second base portion opposite the first base portion (corresponding to a second base portion to which a second end portion on the opposite side of the first end portion of each of the wall portions is connected via a second connection portion). FIG. 4A further shows the holes 122 have a rectangular shape in which the width of the hole is less than the length of the hole (corresponding to a distance d from the first connection portion to the second connection portion in a direction orthogonal to the wall thickness direction and the gap g between the pair of the wall portions adjacent to each other in the wall thickness direction satisfy d > g).
	Jo does not explicitly disclose the second connection portion has a smaller width in the wall thickness direction than the first connection portion, as presently claimed. 
	Nakamura discloses an aluminum multi-port tube ([0002]). The aluminum multi-port tube includes internal partition wall portions positioned between adjacent ones of a plurality of flow passages extends with a thickness increasing continuously or stepwise from the thinnest part of the internal partition wall portion toward opposite sides of the peripheral wall portion which are joined by the internal partition wall portion, and are joined to said opposite sides of the peripheral wall portion by connecting parts having a thickness larger than that of the thinnest part of the internal partition wall portion ([0014]).  Nakamura further teaches the upper (T’b) and lower (Tb) connecting parts of the internal partition wall portions have different widths (T’b<Tb) ([0037]) (corresponding to the second connection portion has a smaller width in the wall thickness direction than the first connection portion).
	Nakamura further teaches it is advantageous that a width Tb of the connecting parts connecting the internal partition wall portions to the peripheral wall portion is made larger than a minimum thickness Tmin of the internal wall portions, so as to compensate for a decrease of thickness by the corrosion of the of the internal partition wall portions ([0036]).

    PNG
    media_image3.png
    486
    903
    media_image3.png
    Greyscale
	In light of the motivation of Nakamura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the connecting portions of Jo such that each of the connecting portions is greater than a minimum thickness of the internal walls and the upper and lower connecting parts have different widths (T’b<Tb), in order to compensate for a decrease of thickness by corrosion of the internal walls, and thereby arriving at the presently claimed invention. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Take as applied to claim 1 above, and further in view of Nakamura.
In reference to claim 2, Take teaches the limitations of claim 1, as discussed above. FIG. 4, provided below, the external peripheral wall includes a first portion and second portion opposite the first portion (corresponding to a second base portion to which a second enc portion on the opposite side of the first end portion of each of the wall portions is connected via a second connection portion).
Take does not explicitly disclose the second connection portion has a smaller width in the wall thickness direction than the first connection portion, as presently claimed. 
	Nakamura discloses an aluminum multi-port tube ([0002]). The aluminum multi-port tube includes internal partition wall portions positioned between adjacent ones of a plurality of flow passages extends with a thickness increasing continuously or stepwise from the thinnest part of the internal partition wall portion toward opposite sides of the peripheral wall portion which are joined by the internal partition wall portion, and are joined to said opposite sides of the peripheral wall portion by connecting parts having a thickness larger than that of the thinnest part of the internal partition wall portion ([0014]).  Nakamura further teaches the upper and lower connecting parts of the internal partition wall portion 16 have different widths (T’b<Tb) ([0037]) (corresponding to the second connection portion has a smaller width in the wall thickness direction than the first connection portion).
	Nakamura further teaches it is advantageous that a width Tb of the connecting parts connecting the internal partition wall portions to the peripheral wall portion is made larger than a minimum thickness Tmin of the internal wall portions, so as to compensate for a decrease of thickness by the corrosion of the of the internal partition wall portions ([0036]).

    PNG
    media_image4.png
    549
    1234
    media_image4.png
    Greyscale
	In light of the motivation of Nakamura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the connecting portions of Take such that each of the connecting portions is greater than a minimum thickness of the partitioning walls and the upper and lower connecting parts have different widths (T’b<Tb), in order to compensate for a decrease of thickness by corrosion of the partitioning walls, and thereby arriving at the presently claimed invention. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jo in view of Nakamura as applied to claim 2 above, and further in view of Why is Surface Finishing Important in Engineering Applications? (Smith).
	The examiner has provided the non-patent literature document, Smith. The citation of prior art in the rejection refers to the provided document. 
In reference to claim 4, Jo in view of Nakamura teaches the limitations of claim 2, as discussed above. 
	Jo in view of Nakamura does not explicitly disclose the surface roughness as presently claimed, however, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
	Smith discloses the finish on a surface can have a big effect on the performance and durability of parts, with rough surfaces lending to adhesion while smooth surfaces wear less rapidly than rough surfaces (p. 2). Smith further teaches the failure of an engineered part originates at the surface as a result of either an isolated manufacturing-related issue or gradual breakdown in surface quality; therefore, finishing operations have been widely adopted as the ideal methodology for generating a desired surface finish on various machined and fabricated parts (Controlling Surface Finish, p. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the surface roughness, including over the presently claimed, in order to provide surfaces having a finish that supports the performance of the tube.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Take in view of Nakamura as applied to claim 2 above, and further in view of Smith.
In reference to claim 4, Take in view of Nakamura teaches the limitations of claim 2, as discussed above. 
	Take in view of Nakamura does not explicitly disclose the surface roughness as presently claimed, however, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).
	Smith discloses the finish on a surface can have a big effect on the performance and durability of parts, with rough surfaces lending to adhesion while smooth surfaces wear less rapidly than rough surfaces (p. 2). Smith further teaches the failure of an engineered part originates at the surface as a result of either an isolated manufacturing-related issue or gradual breakdown in surface quality; therefore, finishing operations have been widely adopted as the ideal methodology for generating a desired surface finish on various machined and fabricated parts  (Controlling Surface Finish, p. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to vary the surface roughness, including over the presently claimed, in order to provide surfaces having a finish that supports the performance of the tube.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While Jo in view of Nakamura and Take in view of Nakamura teach the limitations of claim 2, as discussed above. Neither Jo, Take or Nakamura teach or suggest the tubes satisfy W2max-t < 0.5*g, where W2max is a maximum value of the width of the second connection portion in the wall thickness direction, t is the thickness of the wall portions and g is a gap between a pair of the wall portions adjacent to each other in the wall thickness direction. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784